USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 1 of 20   1


     1                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF INDIANA
     2                             HAMMOND DIVISION

     3      UNITED STATES OF AMERICA              )   Cause No.:
                                                  )   2:17-cr-169
     4            vs.                             )
                                                  )
     5      SHEILA GEARY,                         )   Hammond, Indiana
                                                  )   August 8, 2019
     6                   Defendant.               )
                                                  )
     7      ______________________________        )

     8

     9        TRANSCRIPT OF HEARING ON CONDITIONS OF PRETRIAL RELEASE
                        BEFORE THE HONORABLE JOHN E. MARTIN
    10                     UNITED STATES MAGISTRATE JUDGE

    11   APPEARANCES:

    12   For the Government:          ABIZER ZANZI
                                      ASSISTANT UNITED STATES ATTORNEY
    13                                UNITED STATES ATTORNEY'S OFFICE
                                      5400 Federal Plaza, Suite 1500
    14                                Hammond, Indiana 46320
                                      (219) 937-5500
    15                                Abizer.zanzi@usdoj.gov

    16
         For the Defendant:           KERRY C. CONNOR
    17                                LAW OFFICE OF KERRY CONNOR
                                      9013 Indianapolis Boulevard, Suite C
    18                                Highland, Indiana 46322
                                      (219) 972-7111
    19                                Kcconnor@scglobal.net

    20
         Also Present:                David Beier, U.S. Probation
    21                                Phil Coduti, Homeland Security

    22

    23

    24
         Proceedings reported by audio recording.          Transcript produced
    25   from electronic record of proceedings.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 2 of 20     2


     1        (The following proceedings were held in open court

     2         commencing at 10:35 a.m., transcribed from electronic

     3         media as follows:)

     4                THE COURT:    We are here in the matter of United

     5   States of America v. Sheila Geary, Cause No. 2:17-CR-169.

     6   Ms. Geary is here with counsel, Kerry Connor.

     7         Good morning, Ms. Connor.

     8                MS. CONNOR:    Good morning, Your Honor.

     9                THE COURT:    Good morning, Ms. Geary.

    10                THE DEFENDANT:     Good morning.

    11                THE COURT:    The government is represented by its

    12   Assistant United States Attorney Abizer Zanzi.

    13         Good morning, Mr. Zanzi.

    14                MR. ZANZI:    Good morning, Your Honor.       And just for

    15   the record, I have the case agent, Special Agent Phil Coduti of

    16   Homeland Security, sitting with me as I was not the AUSA on

    17   this case.    I just want to make sure that -- in case I need to

    18   refer to him and make sure I'm not stating anything

    19   inaccurately.

    20                THE COURT:    Okay.   And that's fine.

    21         Good morning, Agent Coduti.

    22                MR. CODUTI:    Good morning, sir.

    23                THE COURT:    All right.    And the government has filed

    24   a motion to modify conditions of pretrial release.

    25         Ms. Connor, have you reviewed that motion?


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 3 of 20   3


     1                MS. CONNOR:    Yes.

     2                THE COURT:    Does the defense object to the motion?

     3                MS. CONNOR:    Your Honor, we do object to it.

     4                THE COURT:    Well, I mean, obviously, you object --

     5   there's an either/or.      And the first one, the first either is

     6   to restrict as a condition of bond Ms. Geary from having any

     7   contact with any children under the age of 18.

     8         Is there an objection or is there sort of a hybrid to that

     9   that you wish to address?

    10                MS. CONNOR:    Yes, Your Honor.     And I do think it's

    11   important to address the Court on this.         This is one of the

    12   supervised release conditions that we objected to at the time

    13   of sentencing.     And I would specifically point out to the Court

    14   that the -- the problem with the condition, and I want to

    15   reiterate that, is not so much children under 18 but including

    16   her own children.

    17         This is specifically referencing her daughter Jacky, who

    18   is the only minor child, and who is currently in therapeutic

    19   foster care.     This condition, as well as other conditions that

    20   have been proposed and included in the supervised release

    21   conditions, Your Honor, we believe unnecessarily and

    22   incorrectly usurp the position of the family court in

    23   determining what is, in fact, appropriate.

    24         The condition that was imposed by the Court did not limit

    25   contact with -- with Jacky.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 4 of 20   4


     1                MR. ZANZI:    Your Honor, can I just ask that

     2   reference -- specific references to the victim's name be

     3   stricken from the record and just not -- can we just refer to

     4   her as --

     5                THE COURT:    Just say "the child," and I'll know who

     6   you're talking about.

     7                MS. CONNOR:    The child.

     8                MR. ZANZI:    I know it's not intentional.

     9                THE COURT:    Is that all right?

    10                MR. ZANZI:    Yes, Your Honor.

    11                MS. CONNOR:    And that's fine, Your Honor.       I just

    12   would note for the record that when we were in sentencing, I

    13   believe Mr. Berry allowed those references to be put into the

    14   record at the time of sentencing.        But anyway --

    15                THE COURT:    Okay.   I know who you're talking about.

    16                MS. CONNOR:    You know who I'm talking about.        I want

    17   to make sure you understand we are talking about one minor.

    18                THE COURT:    And that is important.      It is referenced

    19   in the plural, so I'm glad to note --

    20                MS. CONNOR:    There is only one minor child.

    21                THE COURT:    That does clear that up.

    22                MS. CONNOR:    And she is present in court today with,

    23   I assume, representatives of CASA and CPS.          I don't believe her

    24   therapist is present, but there are persons here with her.

    25         My concern is what I -- what I announced to the Court at


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 5 of 20    5


     1   the time of supervision is that this Court was going to become

     2   some type of pseudo family law court in determining whether or

     3   not the child should have contact with her mother and the

     4   condition, which places the approval on the probation officer

     5   of whether the person is appropriate, to be the supervisor of

     6   that visitation.

     7         And I think this is an important thing to make this Court

     8   aware of, Your Honor, because up until the sentencing, within

     9   days of Ms. Geary's sentencing, she was having five hours a

    10   week of visitation with her daughter, all supervised by a

    11   therapist or other designated individual.

    12         It is my understanding that since that time, no one has

    13   contacted Mr. Beier, no one has contacted the defense, to take

    14   this matter before the Court to see if those same people are

    15   qualified under -- if the Court would have any objection to

    16   those people being the supervisor of visitation.

    17         That was my very concern, Your Honor.         This provision has

    18   been used by some to argue that Ms. Geary is not to have any

    19   visitation with her daughter by Court order of the federal

    20   court.    And that is not correct.      And, again, that is why we

    21   objected to it from the outset.

    22         I think that this whole motion is unnecessary.           I would

    23   make the Court aware that on, I believe it was -- July 1st or

    24   was it August 1st -- August 1st, the family law court issued an

    25   order saying that unless the minor child wanted to have


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 6 of 20   6


     1   visitation her with mother, she would not.          And Ms. Geary was

     2   informed that it would be fine for her to check in with the

     3   appropriate authorities, not the child, to see if she was

     4   interested in visitation.

     5         I believe -- I apologize to the Court because this is not

     6   my norm, but I feel like this proceeding, not necessarily this

     7   assistant, but that this was used in a way to manipulate,

     8   again, the situation to create a federal court supervisory rule

     9   over the family court.

    10         This is a nonissue.      Ms. Geary has not had visitation with

    11   her daughter since the date of her sentencing because it is our

    12   understanding, and as was announced in the family court, that

    13   her daughter did not want to visit with her or any of her

    14   siblings.    And that has been abided by.

    15         So, Your Honor, I don't believe that this is a necessary

    16   condition.    We continue to object to it because it really

    17   creates an illegal situation where the federal court is

    18   overseeing a family law court decision.

    19         So -- and certainly we object, even though I understand

    20   that Mr. Zanzi is not pursuing this, this so-called alternative

    21   that somehow Ms. Geary has done something wrong by making a

    22   request through her attorney to the family court to request

    23   visitation; thus, that would somehow suggest that her condition

    24   should be revoked.      It's just wrong.     This is just wrong.

    25   Ms. Geary has done absolutely nothing that would warrant such a


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 7 of 20   7


     1   response from the government as this filing suggests.

     2           So under those circumstances, Your Honor, we do object

     3   because we feel that it is an illegal provision regardless, but

     4   it is a nonissue.      It's an absolute nonissue because the family

     5   law court has already ruled supervised visitation only when the

     6   minor child wants it.

     7                THE COURT:    All right.    Thank you.

     8           Mr. Zanzi, did the government object to the report date at

     9   the time of sentencing?

    10                MR. ZANZI:    Actually, I don't know.      To the report

    11   date?

    12                THE COURT:    To having a report date rather than an

    13   immediate custody situation.

    14                MR. ZANZI:    I don't believe so, Your Honor.

    15                THE COURT:    Okay.   I don't mean to put you on the

    16   spot with regard to that.       Agent Coduti, are you -- well,

    17   Ms. Connor, there was no objection then to her reporting?

    18                MS. CONNOR:    Not that I recall.

    19                THE COURT:    Let me just run this by you, Mr. Zanzi,

    20   before I ask you to respond.

    21                MR. ZANZI:    Sure.

    22                THE COURT:    So let me just share my thoughts, and

    23   then you can both respond, both lawyers can respond to this.

    24   With regard to a victim that is alleged to be a victim of a

    25   crime, if the government asks for a no-contact order, I


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 8 of 20      8


     1   typically grant a no-contact order.

     2         In the circumstances where the victim that is alleged to

     3   be a victim by the government is a family member where there is

     4   potentially necessary contact that should or could take place,

     5   then, you know, I would potentially defer to other authorities

     6   with regard to that, which would include family courts and

     7   CASAs and the county welfare departments and the state

     8   departments.

     9         So there's sort of two roles that are being placed here.

    10   So my inclination is to order no contact between Ms. Geary and

    11   any alleged victim of the crimes that are alleged without order

    12   of my -- my order.      And what would induce me to modify that

    13   order would be if there was a recommendation by the state

    14   authorities or the state judicial proceedings or the

    15   supervising proceedings that a visitation take place.

    16         And then I would say that, Ms. Connor, if that were

    17   something that was being recommended to have happen or the

    18   victim wanted that to happen, then you could file a petition,

    19   and I would get that into Court within 24 or 48 hours of that

    20   so that that could take place.

    21         But then, you know, I would -- so I would place an

    22   additional restriction:       No contact with any victim.       However,

    23   I would then write into the order that if the state authority,

    24   the concurrent jurisdiction over parental rights and child

    25   rights, was making that recommendation, then that could be


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 9 of 20   9


     1   petitioned to me.      And I would bring that into Court just as

     2   quickly as possible so that that could potentially take place.

     3         But I don't want to make the authority have to be the

     4   probation department.      I would want to have that authority be

     5   me, myself, to make that decision.         And at that time, the

     6   government could either object or the government may go along

     7   with it after talking to the state authorities, and then the

     8   defense could also talk to those authorities.

     9         But I would make that, you know -- we would make that

    10   available.    Just as soon as the petition hit the computer, I

    11   would prioritize and get that case into court.           I will also

    12   indicate that I am -- I am not scheduled to be away between now

    13   and this report date, so I'm available Monday through Friday,

    14   every day, and would make myself available.

    15         So what would the government say about that?

    16                MR. ZANZI:    I think that seems like a workable

    17   solution.    So you are proposing, Your Honor, if I understand it

    18   correctly, that there would just be a no-contact order with the

    19   victims in this case.

    20                THE COURT:    But I don't mean that no-contact order

    21   to stop the state authorities from if they want to work towards

    22   some kind of visitation that they think is necessary or

    23   something that should happen.        You know, I want to -- that's

    24   why my order is going to be written that if they want something

    25   to happen, then that will allow it to happen because then that


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 10 of 20   10


     1    can be brought to me.      If they make that recommendation,

     2    Ms. Connor can file a motion --

     3                MR. ZANZI:     Sure.

     4                THE COURT:     -- bring that to my attention, and I'll

     5    -- I could make the exception that -- actually what this is

     6    requesting that the probation department make.

     7                MR. ZANZI:     I think so -- if -- to -- I don't know

     8    if this is answering directly, but let me at least explain from

     9    the government's perspective --

    10                THE COURT:     Okay.

    11                MR. ZANZI:     -- of why this motion is here.

    12                THE COURT:     Sure.

    13                MR. ZANZI:     And maybe that sort of informs how you

    14    want to deal with it because I think --

    15                THE COURT:     If I issue a no-contact order, I don't

    16    want to stop the state authorities from doing what they're

    17    doing.

    18                MR. ZANZI:     Right.

    19                THE COURT:     That's why I want to add the caveat --

    20                MR. ZANZI:     Sure.

    21                THE COURT:     --   that I will be willing to be

    22    malleable on this if, in fact, they recommend it.

    23                MR. ZANZI:     And it may be a lot of this may not be

    24    an issue.    Part of this is -- the reason for this motion is to

    25    address a discrepancy, Your Honor.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 11 of 20    11


     1          And, you know, orders like this, conditions like this, are

     2    often -- maybe not exactly how it's worded here -- these are

     3    granted as pretrial conditions in sexual exploitation cases,

     4    Your Honor, about not having contacts with minors except under

     5    the ordinary course of business, including the minor victims

     6    that are family members.

     7          So it's not an unusual condition.        The reason why it was

     8    raised is, although it's not to influence in any way the family

     9    court proceeding, but the family court does look to and note

    10    what is happening in the docket because, just as you,

    11    Your Honor, are doing yourself, you are trying to make sure

    12    that, you know, there's some sort of -- you know -- the court

    13    -- the criminal court's handling of her conditions is within

    14    the bounds of its jurisdiction as well as the family court; so

    15    we're looking to what the other courts are doing.           And that's

    16    what the family court has done here in this -- the order that's

    17    referenced in this motion.

    18          And the -- so the current proposal, I mean, would not put

    19    any undue restrictions.      It's not a blanket no-contact order.

    20    It's similar to what Judge Van Bokkelen has already carefully

    21    considered as an appropriate condition afterwards.           So I think

    22    that would be a workable solution.        And I think it's tailored

    23    in a way really just as a safeguard, and this is largely driven

    24    by the victim herself.      I'm not saying that -- I am not

    25    alleging that there is some revocation here that needs to


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 12 of 20   12


     1    happen or anything like that.

     2          It is -- at this point she's not an alleged victim

     3    anymore.    There has been a judicial finding that she is a

     4    victim, and she -- circumstances have changed.          She's testified

     5    at the hearing, and this is -- although we're probably only a

     6    little over a month away from the sentencing, this is a source

     7    of anxiety.    And I do have a statement here, which -- it's a

     8    short statement.     It probably doesn't impact your decision --

     9    but that she asked me to read to the Court about her feelings

    10    on this.    And that's why she is here today.

    11          And so I -- I think you -- you're doing something similar

    12    to what the government is asking in ensuring that there isn't

    13    any contact with the victim unless, you know, there's a --

    14                THE COURT:     Unless I order it.

    15                MR. ZANZI:     Unless you order it, yeah.      So maybe

    16    that works that way.      And if you feel that that's worded in a

    17    way to allow for some flexibility in the family court --

    18    probably not anticipated, but who knows -- then I don't have an

    19    objection to that.

    20          I would, if I may, read the brief statement from the

    21    victim because I was asked to do that just on the record so

    22    it's reflected as part of the consideration of the Court.

    23                THE COURT:     Is there an objection to doing that from

    24    defense?

    25                MS. CONNOR:     I'm not going to object to it.       I don't


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 13 of 20   13


     1    -- I think under statute the victim is allowed to be heard.

     2                 THE COURT:    Okay.   You can proceed, Mr. Zanzi.

     3                 MR. ZANZI:    So this is from the victim.       It was

     4    written yesterday.

     5          It states:    "I do not want visitation with Sheila, the

     6    defendant.    I am all for the lead prosecutor Austin Berry's

     7    arguing statement against visitation.         I do believe that

     8    despite I am 13, I should have a choice if I want visitation.

     9    My answer is no.     My reasoning is I was put through years of

    10    pain and abuse caused by David and Sheila" -- her -- the

    11    defendants in this case.

    12          "Note to self:      I am not a slave to my parents, hence for

    13    my choices and opinions towards the continuation of visiting

    14    with Sheila.    I see a future life of mine without the

    15    manipulation of Sheila."

    16          Take that for what it's worth, Your Honor.         I think it's

    17    important in these hearings to consider the wishes of the

    18    victim who asked to be heard here.

    19                 THE COURT:    Okay.   Thank you, Mr. Zanzi.

    20          All right.    And then, Ms. Connor?

    21                 MS. CONNOR:    Yes, Your Honor.

    22                 THE COURT:    You've heard my thoughts.      Now, we've

    23    heard from Mr. Zanzi.      Now, I'd like to hear from the defense.

    24                 MS. CONNOR:    Your Honor, on July 1, 2019, there was

    25    a status report that was issued from Lisa M. Olsen, who is the


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 14 of 20     14


     1    family case manager, and Melanie Cox, the family case manager

     2    supervisor.    And I want to make the Court aware that the

     3    request was made to the family court to discontinue all contact

     4    with Ms. Geary.

     5          However, after the family law court heard the matter on

     6    August 1st, the Court determined that the best interests of the

     7    child were to allow for visitation if she chose to have that

     8    visitation.

     9          I think that it's important to hear from the victim.              The

    10    victim is 13 years old.      The victim is in therapy.       There may

    11    come a time, even in this short time between now and

    12    September 12th, that the therapist believes that a visitation

    13    is in order.    I think that it is inappropriate attempt -- it is

    14    an inappropriate attempt to oversee the proceedings in family

    15    court where the therapist, the CPS, CASA, all the various

    16    individuals are presented before the Court to make a

    17    determination as to what's best for the child.

    18          For this Court, for the federal court, to put themselves

    19    in the position without any evidence on the matter other than

    20    the statement of a 13-year old, Your Honor, I think is

    21    problematic.    And that's why I objected to the condition in the

    22    first place.

    23          Also, the fact that the probation officer was put in the

    24    position of having to determine whether the family court's

    25    designation of a supervising person was appropriate, I have the


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 15 of 20   15


     1    same objection here, Your Honor.        Obviously, Ms. Geary will

     2    abide by any condition this Court sets.         I do think, though,

     3    the Court should also be aware that in the August 1st order

     4    issued by the family court, that still the goal -- still the

     5    goal even after sentencing in this case -- is to reunite

     6    Ms. Geary with her daughter.

     7          And also Your Honor should be aware that the minor victim

     8    has indicated she does not have a desire to be adopted.            So the

     9    orders of the family court would encourage some type of

    10    potential contact when the minor victim is ready, and I don't

    11    believe that it's appropriate to put this second layer on or

    12    even to potentially affirm the decision of the minor not to see

    13    her mother if, in fact, there comes a time in the next month

    14    that the Court determines that that is important

    15    therapeutically for the child.

    16          Whether or not that causes stress does not necessarily

    17    mean it's not the right thing therapeutically.          And I'm very

    18    concerned, Your Honor.      Throughout the sentencing the

    19    government cited various research about what is the least

    20    stressful for the child.      These types of proceedings ultimately

    21    under the government's research would suggest create greater

    22    stress for the child rather than allowing them to move on in a

    23    therapeutic environment.

    24          So based on that, Your Honor, I do object to the

    25    no-contact order.     We would ask the Court to allow these types


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 16 of 20        16


     1    of decisions to be made where they should be made, in the

     2    family court with all the evidence and all the information,

     3    Your Honor.    Ms. Geary is surrendering on September 12th.             In

     4    all likelihood, she won't see her minor child, and she won't

     5    see her for 57 months.      So I'll leave it at that.

     6                THE COURT:     Okay.   Anything else, Mr. Zanzi?

     7                MR. ZANZI:     One final, brief comment, Your Honor.             I

     8    would just say that in terms of the authority of this Court

     9    that the pretrial bond conditions serve a different purpose

    10    than, obviously, what the family court -- the family court is

    11    looking for -- has a different analysis and both impact the

    12    situation here.

    13          And what the Court has the authority to do is set

    14    conditions that ensure safety for the community and here for

    15    the victims.    It is not unusual.      It is often common for the

    16    Court to set conditions like the one that you are proposing.                 I

    17    think that what you are proposing is something that has caveats

    18    that allow for flexibility and send a message to the family

    19    court that this Court is not attempting to interfere with the

    20    family court proceedings and the judgment of those proceedings.

    21          But given the wishes of the victim, and the comfort that

    22    it would provide to have such a restriction, I do believe it's

    23    appropriate here in this short time before the report date,

    24    Your Honor.

    25                THE COURT:     Okay.   Well, as I've indicated, I


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 17 of 20   17


     1    believe what's appropriate.       I am going to add a condition.        No

     2    contact with the victim and -- until or unless there is further

     3    order of this Court.

     4          And I will indicate that if, in fact, the family court or

     5    the family therapist or whatever programs -- if, in fact, they

     6    are making those recommendations -- maybe the victim wants to

     7    visit with her mother -- then that can be put into a petition,

     8    either jointly or singularly.       And bring that to my attention,

     9    and I will immediately schedule these proceedings.

    10          Again, if that were filed today at 11:05, I would be

    11    contacting Ms. Connor and Mr. Zanzi and saying, "Hey, can we do

    12    this at 3:00 o'clock."      Or if it were filed at 3:00 o'clock, I

    13    would be seeing if we could do it at 4:30 or at 9:00 o'clock

    14    the next morning.     We'll get this schedule if, in fact, it

    15    needs to be.

    16          So I am going to issue -- and it's not anyone under the

    17    age of 18.    That's a condition of the supervision.         It's --

    18    this is -- I'm using it as my authority with regard to the

    19    victims of an Indictment.      So it's the victims -- or the

    20    victim.    And that's the no-contact order that I'm putting in

    21    place until further order of Court, and that order of Court can

    22    be held, if it's petitioned for.        Then I'll consider it at that

    23    time, but at this time right now there is nothing scheduled

    24    because the family court has not -- is not asking for it.

    25          If the family court asks for it, bring it to my attention,


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 18 of 20   18


     1    and I'll be willing to consider exceptions.

     2                MS. CONNOR:     Your Honor?

     3                THE COURT:     Yes, Ms. Connor.

     4                MS. CONNOR:     Just for clarification, because the

     5    previous conditions were cited as prohibiting contact, not by

     6    the Court, not by the juvenile court, but by parties

     7    petitioning the juvenile court, the conditions were cited as a

     8    prohibition against Ms. Geary having contact with her daughter.

     9    So I want to clarify --

    10                THE COURT:     The conditions of supervision?

    11                MS. CONNOR:     Yes.

    12                THE COURT:     Okay.    That's up to Judge Van Bokkelen,

    13    and -- and -- and that's not my order.         That's

    14    Judge Van Bokkelen's order.

    15                MS. CONNOR:     Okay.    But what I'm trying to clarify

    16    because we have people here who are active in the juvenile

    17    court --

    18                THE COURT:     Uh-huh.

    19                MS. CONNOR:     I want to make clear, based on the

    20    Court's order, the no-contact order certainly allows us to come

    21    back to the Court if the juvenile court makes the decision that

    22    visitation is appropriate.

    23                THE COURT:     If the juvenile court makes a decision

    24    that visitation is appropriate, then you will bring that to my

    25    attention, and we will have a hearing as to whether or not I


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 19 of 20   19


     1    will make an exception to my order that says, "No visitation is

     2    allowed because no contact is allowed."          Yeah.

     3         That's your understanding?

     4                    MR. ZANZI:    I think you made it clear, Your Honor.

     5    Yes, that seems appropriate.

     6                    THE COURT:    Okay.   And I'll try to -- I'm going to

     7    try and write the order so that it's short but yet hits that

     8    point so that that's -- that's what everyone understands.

     9                    MS. CONNOR:   Because my concern, Your Honor, is as

    10    they did the conditions of supervision, certain parties will

    11    use the no-contact order to say to the juvenile court,

    12    "visitation is prohibited."

    13                    THE COURT:    Well, I'll try and write the order so

    14    that it doesn't say that; and order a transcript of this

    15    hearing, and you've got that as well.          But I think Mr. Zanzi

    16    and -- Mr. -- Agent Coduti have been shaking their head as

    17    well.

    18                    MS. CONNOR:   Okay.

    19                    THE COURT:    I mean, all of the professionals here,

    20    the three of us -- the four of us all, I think, are on the same

    21    page.

    22            Okay.    Anything else on this issue at this point,

    23    Mr. Zanzi?

    24                    MR. ZANZI:    No.   Thank you, Your Honor.

    25                    THE COURT:    All right.   Thank you, sir.


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
USDC IN/ND case 2:17-cr-00169-JVB-JEM document 112 filed 09/18/19 page 20 of 20   20


     1          Anything else, Ms. Connor?

     2                MS. CONNOR:     Nothing, Your Honor.

     3                THE COURT:     All right.    Thank you, Ms. Connor.

     4                MS. CONNOR:     Thank you.

     5                                   * * * * *

     6         (End of requested transcript.)

     7                                    * * * * *

     8                                  CERTIFICATION

     9
                  I, ASHLEY N. STOKES, Federal Court Reporter, certify
    10    that the foregoing is a correct transcript from the electronic
          record of proceedings in the above-entitled matter.
    11

    12             S/Ashley N. Stokes                 September 18, 2019
                   ASHLEY N. STOKES
    13             Court Reporter
                   U.S. District Court
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
